Execution Version


SEVENTH AMENDMENT TO CREDIT AGREEMENT
SEVENTH AMENDMENT, dated as of April 24, 2017 (this “Amendment”), to the Credit
Agreement, dated as of May 24, 2012 (as amended, amended and restated, modified
or supplemented from time to time prior to the date hereof, the “Credit
Agreement”), among EPE Acquisition, LLC, a Delaware limited liability company
(successor-by-merger to EPE Holdings, LLC) (“Holdings”), EP Energy LLC (f/k/a
Everest Acquisition LLC), a Delaware limited liability company and a
wholly-owned subsidiary of Holdings (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
thereto (each a “Lender” and collectively, the “Lenders”), JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders, the swingline
lender and an issuer of Letters of Credit, and each other Issuing Bank from time
to time party thereto.
W I T N E S S E T H:
WHEREAS, Section 13.1 of the Credit Agreement permits the Administrative Agent
and/or the Collateral Agent and certain Lenders to enter into written
amendments, supplements or modifications to the Credit Agreement and the other
Credit Documents with the relevant Credit Parties.
WHEREAS, the Lenders party hereto and the Credit Parties desire to amend the
Credit Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
ARTICLE I

Section 1.1.    Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.
ARTICLE II    
Section 2.1.    Amendments. On the Amendment Effective Date (as defined below),
Section 10.11 of the Credit Agreement is hereby amended as follows:
(a)    The Consolidated Total Debt to EBITDAX Ratio compliance table is amended
to include the Test Periods ending after March 31, 2017, but prior to the
Maturity Date, by inserting the following additional rows into the table in
their appropriate chronological position:
June 30, 2017
4.50 to 1.00
September 30, 2017
4.50 to 1.00
December 31, 2017
4.50 to 1.00
March 31, 2018
4.50 to 1.00
June 30, 2018
4.50 to 1.00
September 30, 2018
4.50 to 1.00
December 31, 2018
4.50 to 1.00
March 31, 2019
4.50 to 1.00



(b)    The last paragraph in such section is amended and restated in its
entirety to provide:
Notwithstanding the foregoing paragraph, the Borrower shall not be required to
comply with the foregoing paragraph during the period from (and including) the
Fifth Amendment Effective Date until (and including) March 31, 2019 (such
period, the “Amendment Period”). During the Amendment Period, the Borrower will
not permit the Consolidated First Lien Debt to EBITDAX Ratio for any Test Period
ending on the last day of each fiscal quarter of the Borrower ending during the
Amendment Period to be greater than 3.00 to 1.00. From and after the fiscal
quarter ending June 30, 2019, the Borrower shall be required to comply with the
preceding paragraph once again.
ARTICLE III    
Section 3.1.    Lender Approval of Redetermined Borrowing Base. Each Lender
party to this Amendment acknowledges and agrees that its delivery of a
counterpart signature page to this Amendment shall constitute an affirmative
approval by such Lender of the redetermination of the Borrowing Base pursuant to
this Article III.
Section 3.2.    Redetermination of Borrowing Base. On the Amendment Effective
Date (and after giving effect to the delivery to the Administrative Agent of the
written approval on or prior to the Amendment Effective Date by one or more
Lenders that are not a party hereto, which comprise, together with the Lenders
party hereto, not less than the Required Lenders), and until further adjusted,
if at all, pursuant to the next redetermination of the Borrowing Base in
accordance with the provisions of Section 2.14 of the Credit Agreement or
otherwise, the amount of the Borrowing Base under the Credit Agreement shall be
reaffirmed at $1,437,229,856.50.
Section 3.3.    Stipulations Regarding Redeterminations. The Borrower, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, agree
that the redetermination and adjustment of the Borrowing Base pursuant to this
Article III shall constitute the regularly scheduled semi-annual April 2017
redetermination of the Borrowing Base pursuant to Section 2.14 of the Credit
Agreement.
ARTICLE IV    
Section 4.1.    Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which:
(a)    The Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of each of the Borrower, Holdings, each
other Credit Party and Lenders constituting at least the Majority Lenders; and
(b)    Each of the Borrower and Holdings shall have confirmed and acknowledged
to the Administrative Agent, each Issuing Bank and the Lenders, and by its
execution and delivery of this Amendment each of the Borrower and Holdings does
hereby confirm and acknowledge to the Administrative Agent, each Issuing Bank
and the Lenders, that (i) such Credit Party shall have taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment, (ii) the Credit Agreement and each other
Credit Document to which it or any of its applicable Subsidiaries that are
Credit Parties is a party constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law) and (iii) no Default or Event of Default exists under the Credit Agreement
or any of the other Credit Documents.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
Section 4.2.    Ratification. Each Credit Party hereby (a) ratifies and confirms
all of the Obligations under the Credit Agreement (as amended hereby) and the
other Credit Documents related thereto, and, in particular, affirms that, after
giving effect to this Amendment, the terms of the Security Documents secure, and
will continue to secure, all Obligations thereunder, and (b) represents and
warrants to the Lenders that as of the effectiveness of this Amendment (i) all
of the representations and warranties contained in the Credit Document to which
it is a party are true and correct in all material respects with the same effect
as though such representations and warranties had been made on and as of such
date (except where such representations and warranties expressly relate to an
earlier date, in which case, such representations and warranties shall have been
true and correct in all material respects as of such earlier date) and (ii) no
Default or Event of Default has occurred and is continuing.
Section 4.3.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Credit Documents are and shall remain in full
force and effect in accordance with their terms.
ARTICLE V    
Section 5.1.    Amendment Fee. Upon the effectiveness of this Amendment pursuant
to Section 4.1, the Borrower shall pay to the Administrative Agent for the
account of each Lender that has delivered an executed counterpart signature page
to this Amendment to the Administrative Agent or its counsel on or before 12:00
p.m. central time on April 24, 2017 (each such Lender, an “Approving Lender”), a
fee equal to ten (10) basis points on each consenting Lender’s Commitment.
ARTICLE VI    
Section 6.1.    Release. In order to induce the Administrative Agent and the
Lenders to enter into this Amendment, each of Holdings, the Borrower and the
Subsidiary Guarantors, on behalf of themselves and their respective Related
Parties (collectively, the “Releasing Parties”), acknowledges and agrees that:
(a) none of the Releasing Parties has any claim or cause of action against the
Administrative Agent, the Collateral Agent, the Swingline Lender, any Letter of
Credit Issuer or any Approving Lender, in each case, along with any of their
respective Related Parties (collectively, the “Released Parties”) relating to or
arising out of the Credit Agreement, the other Credit Documents or any agreement
entered into in connection therewith; (b) to the knowledge of any officer of
Holdings, the Borrower or any Subsidiary Guarantors, none of the Releasing
Parties has any offset right, counterclaim or defense of any kind against any of
their respective obligations, Indebtedness or liabilities to the Administrative
Agent, the Collateral Agent, the Swingline Lender, any Letter of Credit Issuer
or any Approving Lender; and (c) each of the Administrative Agent, the
Collateral Agent, the Swingline Lender, each Letter of Credit Issuer or each
Approving Lender has heretofore properly performed and satisfied in a timely
manner all of its obligations to Holdings, the Borrower and its Subsidiaries
under the Credit Agreement and the other Credit Documents to which it is a
party. Each of Holdings, the Borrower and the Subsidiary Guarantors wishes to
eliminate any possibility that any past conditions, acts, omissions, events,
circumstances or matters would impair or otherwise adversely affect any of the
Administrative Agent’s, the Collateral Agent’s, the Swingline Lender’s, any
Letter of Credit Issuer’s or any Approving Lender’s rights, interests,
contracts, or remedies under the Credit Agreement and the other Credit
Documents, whether known or unknown, as applicable. Therefore, each of Holdings,
the Borrower and the Subsidiary Guarantors, on behalf of the Releasing Parties,
unconditionally releases, waives and forever discharges (x) any and all
liabilities, obligations, duties, promises or Indebtedness of any kind of the
Administrative Agent, the Collateral Agent, the Swingline Lender, any Letter of
Credit Issuer or any Approving Lender to the Releasing Parties, except the
obligations to be performed by any of them on or after the date hereof as
expressly stated in the Credit Agreement and the other Credit Documents, and
(y) all claims, offsets, causes of action, suits or defenses of any kind
whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which the Releasing Parties might otherwise have against any of the
Released Parties, in each case under clause (x) or clause (y), (A) on account of
any past or presently existing condition, act, omission, event, contract,
liability, obligation, Indebtedness, claim, cause of action, defense,
circumstance or matter of any kind and (B) relating to or arising out of the
Credit Agreement, the Credit Documents or any agreement entered into in
connection therewith. The Released Parties shall not be liable with respect to,
and each of Holdings, the Borrower and the Subsidiary Guarantors hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages relating to the Credit Agreement and the other Credit Documents or
arising out of activities in connection herewith or therewith (whether before,
on or after the date hereof). The Releasing Parties acknowledge that the
foregoing waiver was separately bargained for and is a key element of this
Amendment.
ARTICLE VII    
Section 7.1.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 7.2.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 7.3.    FINAL AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, WHICH SHALL INCLUDE THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
EPE ACQUISITION LLC (SUCCESSOR TO EPE HOLDINGS LLC)
By:     /s/ Kyle A. McCuen                
    Name: Kyle A. McCuen
    Title: Vice President, Interim Chief Financial Officer and Treasurer
EP ENERGY LLC (F/K/A EVEREST ACQUISITION LLC)
By:    /s/ Kyle A. McCuen                
    Name: Kyle A. McCuen
    Title: Vice President, Interim Chief Financial Officer and Treasurer





FOR PURPOSES OF ACKNOWLEDGING AND AGREEING TO SECTION 4.2 and ARTICLE VI HEREOF,
each of the Subsidiary Guarantors has caused this Agreement to be executed by
its officer(s) thereunto duly authorized as of the date first above written.
EVEREST ACQUISITION FINANCE INC.


By:    /s/ Kyle A. McCuen        
Name: Kyle A. McCuen
Title: Vice President, Interim Chief Financial Officer and Treasurer
EP ENERGY GLOBAL LLC


By:    /s/ Kyle A. McCuen        
Name: Kyle A. McCuen
Title: Vice President, Interim Chief Financial Officer and Treasurer
EP ENERGY E&P COMPANY, L.P.


By:    /s/ Kyle A. McCuen        
Name: Kyle A. McCuen
Title: Vice President, Interim Chief Financial Officer and Treasurer
EP ENERGY MANAGEMENT, L.L.C.


By:    /s/ Kyle A. McCuen        
Name: Kyle A. McCuen
Title: Vice President, Interim Chief Financial Officer and Treasurer
EP ENERGY RESALE COMPANY, L.L.C.


By:    /s/ Kyle A. McCuen        
Name: Kyle A. McCuen
Title: Vice President, Interim Chief Financial Officer and Treasurer







JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:    /s/ Jo Linda Papadakis    
    Name: Jo Linda Papadakis
    Title: Authorized Officer
CITIBANK, N.A., as a Lender
By:    /s/ Cliff Vaz    
    Name: Cliff Vaz
    Title: Vice President
    713/821-4728


BMO HARRIS FINANCING, INC., as a Lender
By:    /s/ Kevin Utsey    
    Name: Kevin Utsey
    Title: Director



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:    /s/ Mikhail Faybusovich    
    Name: Mikhail Faybusovich
    Title: Authorized Signatory
By:    /s/ Lea Baerlocher    
    Name: Lea Baerlocher
    Title: Authorized Signatory


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:    /s/ Marcus Tarkington    
    Name: Marcus Tarkington
    Title: Director
By:    /s/ Dusan Lazarov    
    Name: Dusan Lazarov
    Title: Director


ROYAL BANK OF CANADA, as a Lender
By:    /s/ Kristan Spivey    
    Name: Kristan Spivey
    Title: Authorized Signatory


UBS AG, STAMFORD BRANCH, as a Lender
By:    /s/ Craig Pearson    
    Name: Craig Pearson
    Title: Associate Director
    Banking Product Services, US
By:    /s/ Darlene Arias    
    Name: Darlene Arias
    Title: Director


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
By:    /s/ William M. Reid    
    Name: William M. Reid
    Title: Authorized Signatory
By:    /s/ Donovan Broussard    
    Name: Donovan Broussard
    Title: Authorized Signatory




CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Mark Brewster    
    Name: Mark Brewster
    Title: Vice President


Wells Fargo Bank, N.A., as a Lender
By:    /s/ Stephanie Harrell    
    Name: Stephanie Harrell
    Title: Vice President


SOCIETE GENERALE, as a Lender
By:    /s/ Max Sonnonstine    
    Name: Max Sonnonstine
    Title: Director


SunTrust Bank, as a Lender
By:    /s/ Janet R. Naifeh    
    Name: Janet R. Naifeh
    Title: Senior Vice President


Toronto Dominion (New York) LLC, as a Lender
By:    /s/ Annie Dorval    
    Name: Annie Dorval
    Title: Authorized Signatory


SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By:    /s/ Toshitake Funaki    
    Name: Toshitake Funaki
    Title: Managing Director


DNB CAPITAL LLC, as a Lender
By:    /s/ James Grubb    
    Name: James Grubb
    Title: Vice President
By:    /s/ Byron Cooley    
    Name: Byron Cooley
    Title: Senior Vice President


BANK OF AMERICA, N.A., as a Lender
By:    /s/ Raza Jafferi    
    Name: Raza Jafferi
    Title: Vice President


CITIZENS BANK N.A., as a Lender
By:    /s/ David W. Stack    
    Name: David W. Stack
    Title: Senior Vice President


MIZUHO BANK, LTD., as a Lender
By:    /s/ James R. Fayen    
    Name: James R. Fayen
    Title: Managing Director


GOLDMAN SACHS BANK USA, as a Lender
By:    /s/ Ushma Dedhiya    
    Name: Ushma Dedhiya
    Title: Authorized Signatory


COMERICA BANK, as a Lender
By:    /s/ Jason Klesel    
    Name: Jason Klesel
    Title: Assistant Vice President


NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender
By:    /s/ Andrew Keith    
    Name: Andrew Keith
    Title: Executive Director












723719855 12335469